Pryor, J.
The decision of the motion depends upon three conditions: Was the settlement effected in good faith? Was it ef-' fected in the exercise of competent authority? Is it supported by a sufficient consideration? An affirmative answer to these questions involves necessarily a denial of the motion. The first is concluded by this explicit concession of the corporation counsel: “ We conceive it to be the fact that, in approaching this adjustment, and in the carrying of it out, all parties concerned were actuated in the best of good faith, and we are willing to go farther and concede that Mr. Scott sincerely believed the best interests of the city would be subserved in getting rid of these alleged claims upon the basis of these offers.” Indeed, the transaction, as apparent upon the papers, admits of no other inference. Heither is the second question open to serious controversy. That a municipal corporation may compromise a claim against it is settled by abundant, authority. Dillon on Mun. Corp., §§ 477, 478; Beach on Public Corp., § 638; Board of Supervisors v. Bowen, 4 Lans. 24; City of Buffalo v. Bettinger, 76 N. Y. 393; Hills v. Peekskill Sav. Bank, 101 N. Y. 490, 497; Prout v. Fire District, 154 Mass. 450. And that such compromise may be concluded by the law officer of the city has already been adjudged at the instance of the present corporation counsel. Bush v. Coler, 24 Misc. Rep. 368. But the settlement in dispute had the formal and official sanction, not only of the law department of the city, but of the mayor, the comptroller, the aqueduct commissioners, and the eminent counsel engaged specially to contest the plaintiffs’ claims. bfor was the compromise without adequate consideration in law. The equity of the claims was so manifest and imperative as to compel recognition from judges of the Court of Appeals and the Appellate Division in the First Department; and the peril of their ultimate enforcement so probable as to impress upon the municipal authori*221ties the expediency of a settlement ont of court. The compromise, then, was made not merely to buy peace, but, in the judgment of responsible officials, to discharge a moral obligation of the municipality, and to avert an apprehended recovery in a far greater amount. But much less suffices to support a compromise. The claim of which a partial satisfaction is secured by the settlement, may be altogether without legal validity and incapable of enforcement; it is enough if the parties in good faith advance opposing pretensions. Dovale v. Ackerman, 11 Misc. Rep. 245, 247, 248; affirmed, 2 App. Div. 404; Cox v. Stokes, 156 N. Y. 491, 505. The settlement, therefore, being valid and obligatory upon the parties, is beyond the jurisdiction of the court to disturb. Hennessy v. Bacon, 137 U. S. 78, 85; Steele v. White, 2 Paige, 478; Barnes v. Ryan, 66 Hun, 170; Wahl v. Barnum, 116 N. Y. 87; People v. Stephens, 71 id. 527; People v. Ballard, 134 id. 269, 293. It results that the merits of the compromise are not for my consideration, and that I have no alternative but to deny the motion.
Motion denied.